Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
					Previous Rejections
Applicants' arguments, filed 07/20/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 11,235,013. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a stabilized -menthol composition or a composition for lowering the rate of volatilization of menthol consisting essentially of: menthol; and at least one stabilizer compound, the at least one stabilizer compound including methyl 10-undecenoate; and optionally a solvent and a composition comprising: a stabilized or more stable menthol composition consisting essentially of: menthol; at least one stabilizer compound, the at least one stabilizer compound including 10-undecenoic acid, a salt of 10-undecenoic acid, and  a solvent capable of dissolving the menthol; and at least one of a pharmaceutically active agent and a delivery vehicle, wherein the stabilized or more stable menthol composition is formed prior to being added to the at least one of the pharmaceutically active agent and the delivery vehicle.
The patented claims recite a dissolvable thin oral tape, film or strip or segment thereof, comprising: a film former; at least one cannabinoid is in an amount of from about 0.1 wt% to about 10 wt%.;menthol is in an amount of from about 0.1 wt% to about 20 wt %, wherein the menthol is included in a stabilized menthol composition comprising menthol and at least one menthol stabilizer compound including undecylenic acid methyl ester, undecylenic acid or a salt of undecylenic acid; caffeine in an amount of from about 0.1 wt% to about 30 wt %; and vitamins in an amount of from about 0.01 wt% to about 30 wt%. The composition comprising menthol and at least one menthol stabilizer and undecylenic acid reads on the claimed composition. The specific active ingredients of copending claims read on the instantly claimed active ingredient.

Claims 1-8 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of USP 11,376,227. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a stabilized -menthol composition or a composition for lowering the rate of volatilization of menthol consisting essentially of: menthol; and at least one stabilizer compound, the at least one stabilizer compound including methyl 10-undecenoate; and optionally a solvent and a composition comprising: a stabilized or more stable menthol composition consisting essentially of: menthol; at least one stabilizer compound, the at least one stabilizer compound including 10-undecenoic acid, a salt of 10-undecenoic acid, and  a solvent capable of dissolving the menthol; and at least one of a pharmaceutically active agent and a delivery vehicle, wherein the stabilized or more stable menthol composition is formed prior to being added to the at least one of the pharmaceutically active agent and the delivery vehicle.
The patented claims recite a chewing gum or lozenge product, comprising: at least one cannabinoid is in an amount of from about 0.1 wt % to about 10 wt %; a stabilized menthol composition including a pre-formed mixture of menthol and a menthol stabilizer compound including undecylenic acid methyl ester, wherein the therapeutic composition includes a pain reducing effective amount of menthol. The composition comprising menthol and at least one menthol stabilizer and undecylenic acid reads on the claimed composition. The specific active ingredients of patented claims read on the instantly claimed active ingredient.

Claims 1-8 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 11,229,610. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a stabilized -menthol composition or a composition for lowering the rate of volatilization of menthol consisting essentially of: menthol; and at least one stabilizer compound, the at least one stabilizer compound including methyl 10-undecenoate; and optionally a solvent and a composition comprising: a stabilized or more stable menthol composition consisting essentially of: menthol; at least one stabilizer compound, the at least one stabilizer compound including 10-undecenoic acid, a salt of 10-undecenoic acid, and  a solvent capable of dissolving the menthol; and at least one of a pharmaceutically active agent and a delivery vehicle, wherein the stabilized or more stable menthol composition is formed prior to being added to the at least one of the pharmaceutically active agent and the delivery vehicle.
The patented claims recite a transdermal analgesic hydrogel device, comprising: a surface to be applied to the skin of a mammal, the surface having an area ranging in size from about 9 cm2 to about 256 cm2; water in an amount of from about 70 wt% to about 95 wt%; a biocompatible polymer in an amount of from about 0.5 wt% to about 5 wt %; a polyalcohol in an amount of from about 1 wt% to about 5 wt%; at least one cannabinoid is in an amount of from about 0.1 wt% to about 10 wt and
menthol is in an amount of from about 1 wt% to about 10 wt %, wherein the menthol is included in a stabilized menthol composition comprising menthol and at least one menthol stabilizer compound including undecylenic acid methyl ester, undecylenic acid or a salt of undecylenic acid. The composition comprising menthol and at least one menthol stabilizer and undecylenic acid reads on the claimed composition. The specific active ingredients of copending claims read on the instantly claimed active ingredient. The open-ended comprising language of instant claims does not preclude reading any other ingredient or component into the instant claims.
Claims 1-8 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-16 of USP 11,344,495. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a stabilized -menthol composition or a composition for lowering the rate of volatilization of menthol consisting essentially of: menthol; and at least one stabilizer compound, the at least one stabilizer compound including methyl 10-undecenoate; and optionally a solvent and a composition comprising: a stabilized or more stable menthol composition consisting essentially of: menthol; at least one stabilizer compound, the at least one stabilizer compound including 10-undecenoic acid, a salt of 10-undecenoic acid, and  a solvent capable of dissolving the menthol; and at least one of a pharmaceutically active agent and a delivery vehicle, wherein the stabilized or more stable menthol composition is formed prior to being added to the at least one of the pharmaceutically active agent and the delivery vehicle.
The patented claims recite a suppository, comprising: a biocompatible polymer in an amount of from about 1 wt% to about 25 wt%; a polyalcohol in an amount of from about 1 wt% to about 70 wt%; a veterinary effective amount of at least one cannabinoid; a veterinary effective amount of menthol comprising a stabilized menthol composition including menthol and at least one menthol stabilizer compound including undecylenic acid methyl ester, undecylenic acid or a salt of undecylenic acid; and a veterinary effective amount of anesthetic, wherein the total amount of menthol and anesthetic does not exceed about 20 wt% and the suppository is a solid or semi-solid composition including less than 0.5% water and includes less than 0.3 % THC .The composition comprising menthol and at least one menthol stabilizer and undecylenic acid reads on the claimed composition. The specific active ingredients of copending claims read on the instantly claimed active ingredient. The open-ended comprising language of instant claims does not preclude reading any other ingredient or component into the instant claims.

Claims 1-8 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,813,963. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a stabilized -menthol composition or a composition for lowering the rate of volatilization of menthol consisting essentially of: menthol; and at least one stabilizer compound, the at least one stabilizer compound including methyl 10-undecenoate; and optionally a solvent and a composition comprising: a stabilized or more stable menthol composition consisting essentially of: menthol; at least one stabilizer compound, the at least one stabilizer compound including 10-undecenoic acid, a salt of 10-undecenoic acid, and  a solvent capable of dissolving the menthol; and at least one of a pharmaceutically active agent and a delivery vehicle, wherein the stabilized or more stable menthol composition is formed prior to being added to the at least one of the pharmaceutically active agent and the delivery vehicle.
The patented claims recite a suppository, comprising: a biocompatible polymer in an amount of from about 1 wt % to about 25 wt %; a polyalcohol in an amount of from about 1 wt % to about 70 wt %; a veterinary effective amount of at least one cannabinoid; and a veterinary effective amount of menthol comprising a stabilized menthol composition including menthol and at least one menthol stabilizer compound including undecylenic acid methyl ester, undecylenic acid or a salt of undecylenic acid, wherein the composition has less than 0.5% water and includes less than 0.3% THC. The composition comprising menthol and at least one menthol stabilizer and undecylenic acid reads on the claimed composition. The specific active ingredients of copending claims read on the instantly claimed active ingredient. The open-ended comprising language of instant claims does not preclude reading any other ingredient or component into the instant claims.

Claims 1-8 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,813,889. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a stabilized -menthol composition or a composition for lowering the rate of volatilization of menthol consisting essentially of: menthol; and at least one stabilizer compound, the at least one stabilizer compound including methyl 10-undecenoate; and optionally a solvent and a composition comprising: a stabilized or more stable menthol composition consisting essentially of: menthol; at least one stabilizer compound, the at least one stabilizer compound including 10-undecenoic acid, a salt of 10-undecenoic acid, and  a solvent capable of dissolving the menthol; and at least one of a pharmaceutically active agent and a delivery vehicle, wherein the stabilized or more stable menthol composition is formed prior to being added to the at least one of the pharmaceutically active agent and the delivery vehicle.
The patented claims recite a therapeutic composition, comprising: a biocompatible polymer in an amount of from about 1 wt % to about 25 wt %; a polyalcohol in an amount of from about 1 wt % to about 70 wt %; at least one cannabinoid is in an amount of from about 1 wt % to about 20 wt %; and a stabilized menthol composition including a pre-formed mixture of menthol and at least one menthol stabilizer compound including undecylenic acid methyl ester, undecylenic acid or a salt of undecylenic acid, wherein the stabilized menthol composition includes a ratio of about 1 molar part menthol to from about 0.005 molar part to about 1.0 molar part of the at least one menthol stabilizer compound, wherein the therapeutic composition includes a pain reducing effective amount of menthol and the percentage amounts are all based on the total weight of the therapeutic composition. The composition comprising menthol and at least one menthol stabilizer and undecylenic acid reads on the claimed composition. The specific active ingredients of copending claims read on the instantly claimed active ingredient. The open-ended comprising language of instant claims does not preclude reading any other ingredient or component into the instant claims.
Applicant states that the rejections be held until status of the claims are finally resolved. The rejection is therefore maintained pending submission of terminal disclaimer.
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612